       Case 5:21-cv-01727-EJD Document 23 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11

12   Attorneys for Defendant and Counterclaimant,
     RingCentral, Inc.
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   ZOOM VIDEO COMMUNICATIONS, INC.,               Case No. 5:21-cv-01727-EJD
17                Plaintiff,
18         v.                                       NOTICE OF APPEARANCE OF
                                                    COUNSEL
19   RINGCENTRAL, INC.,
20                Defendant.
21
     RINGCENTRAL, INC.,
22
                  Counterclaimant,
23
           v.
24
     ZOOM VIDEO COMMUNICATIONS, INC.
25
                  Counterdefendant.
26

27

28

                                                            NOTICE OF APPEARANCE OF COUNSEL
                                                                             5:21-CV-01727-EJD
        Case 5:21-cv-01727-EJD Document 23 Filed 03/16/21 Page 2 of 2



 1            TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2            PLEASE TAKE NOTICE that Karen G. Johnson-McKewan of Orrick, Herrington &

 3    Sutcliffe LLP hereby appears on behalf of Defendant RingCentral, Inc. (“Defendant”) in the

 4    above-captioned matter.

 5            Defendant hereby requests that all notices, including electronic (“ECF”) notices, given or

 6    required to be given, and all papers filed or served or required to be served in the above-

 7    captioned matter, be provided to and served upon counsel for Defendant at the address and email

 8    set forth below:

 9                           KAREN G. JOHNSON-MCKEWAN
                             kjohnson-mckewan@orrick.com
10                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                             The Orrick Building
11                           405 Howard Street
                             San Francisco, CA 94105-2669
12                           Telephone:    +1 415 773 5700
                             Facsimile:    +1 415 773 5759
13

14
     Dated: March 16, 2021                              CLEMENT SETH ROBERTS
15                                                      KAREN G. JOHNSON-MCKEWAN
                                                        ROBERT L. URIARTE
16                                                      NATHAN SHAFFER
                                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
17

18
                                                        By: /s/ Karen G. Johnson-McKewan
19                                                           KAREN G. JOHNSON-MCKEWAN
                                                         Attorneys for Defendant and Counterclaimant,
20                                                                     RingCentral, Inc.
21

22

23

24

25

26

27

28

     4124-5522-1548                                                NOTICE OF APPEARANCE OF COUNSEL
                                                       2                            5:21-CV-01727-EJD
